DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with C.F.R 1.84(u) because the different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  At least figure 7 includes multiple views.  MPEP 608.02 V.
The drawings are objected to for failing to comply with 37 C.F.R. 1.84 (p)(3) because numbers, letters, and reference characters should not be placed in the drawing so as to interfere with its comprehension.  Therefore, they should not cross or mingle with the lines.  They should not be placed upon hatched or shaded surfaces.  When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both collar of the cup and collar of the handle.  
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the several basic stackings on each other of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 21.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Specification
The disclosure is objected to because reference character “6” has been used to designate both collar of the handle and collar of the cup.  
The disclosure is objected to because reference character “9” has been used to designate open top, top, and opening.  
The disclosure is objected to because reference character “7” has been used to designate both rim and top.  
The disclosure is objected to because reference character “8” has been used to designate both opening and top.  
The disclosure is objected to because figures are described which do not exist, such as at least 8, 9, and 11.
The drawings are objected to because not every figure is listed in the brief description of the drawings.  Figures 8 and 11 which do not exist are listed and figures 8A, 8B, 11A, and 11B are missing..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one set of complementary stacking elements in claim 1, 10, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 1 of “elements (18, 13) or (19, 22) to stack” is led to be indefinite.  It is unclear if the “or” is part of the claim limitation or is meant to distinguish between the two groupings of reference characters.
The limitation of “[s]tackable cup comprising a cup with a handle” is led to be indefinite.  It is unclear if the stackable cup comprises a cup and a handle or if the 
Throughout the claims “stackable cup” and “cup” are used interchangeably, while they encompass different structures.  For instance, claim 1 recites “stack two cups in a certain discrete position”.  Here it does not appear that the cups are stacked, but the stackable cups are stacked as the stackable cup includes the handles which are provided with the complementary stacking elements.  At least claim 8, 10, and 15 additionally appear to interchange cup and stackable cup.
Claim 3 recites the limitation "the bottom underside" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the widened collar" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term "little" in claim 11 is a relative term which renders the claim indefinite.  The term "force" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 11 is led to be indefinite as it is unclear if “stacked cup” refers to a stackable cup, a cup, or a different structure which is stacked on the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5-6, 8-10, 12, 14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prothe (US 5219419) further in view of Blumenshein (US 20080190804).
Claim 1:  Prothe discloses a mug 10 (stackable cup) comprising a mug body 12 (cup) with a handle 24 which is open at the top and comprises a space to receive the handle 24 of an overlying cup
Prothe does not disclose the handle comprising at least one set of complementary stacking elements to stack two cups in a certain discrete position.
Blumenshein teaches a container 1 having at least one set of complementary stacking elements in the form of interruptions 7 (first stacking elements in the form of notches at the bottom) in a foot 8 and complementary stacking ribs 5 (second stacking element in the form of lugs at the inner contour) (see fig. 1, 3, and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the handle 24 of Prothe to have at least one set of complementary stacking elements in the form of interruptions 7 (first stacking elements in the form of notches) at the bottom of the handle 24 and complementary stacking ribs 5 (second stacking element in the form of lugs at the inner contour) of the handle 24, as taught by Blumenshein, in order to prevent filled mugs 10 (stackable cups) whose handles 24 are stacked from shifting.
The at least one set of complementary stacking elements to stack two cups in a certain discrete position is/are interpreted under 35 U.S.C. 112(f) as a first stacking element on the outside of the stackable cup in the form of one or more notches at the 
	Claim 2:  The combination discloses the handle 24 being provided with a bottom which is a supporting edge with interruptions 7 (notches).
Claim 3:  The combination results in one or more interruptions 7 (notches) being provided at the bottom underside of the handle 24.
Claim 5:  The combination discloses the handle 24 comprising one or more complementary interruptions 7 (notches).
Claim 6:  The combination discloses stacking ribs 5 (lugs) being provided on the inner contour of the handle 24. 
Claim 8:  The combination discloses several interruptions 7 (notches) being provided for every discrete position of the mug 10 (stackable cup) in a stacking.
Claim 9:  The combination discloses interruptions 7 (notches) being provided at an angle of 90 degrees in relation to each other (see P. 0031 ‘804).
Claim 10:  The combination discloses interruptions 7 (first stacking elements) and stacking ribs 5 (second stacking elements) being provided for a stacking of 2, 3, or 4 mug bodies 12 (cups) in discrete positions (see P. 0031 ‘804).
Claim 12:  The combination discloses the handle 24 being conical (see fig. 1-2).

Claim 18:  The combination discloses the mug 10 (stackable cup) being capable of being used as an ice cream cup or beer cup.  The limitations of an ice cream up and beer cup are functional.
Claim 19:  The combination discloses interruptions 7 (notches) being provided at the bottom underside of the handle 24 on the outer contour.

Claims 1-11, 14-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cocci (US 20110162992) further in view of Blumenshein (US 20080190804).
Claim 1:  Cocci discloses a stackable drinking cup 40 comprising a drinking cup 42 with a handle 14 which is open at the top and comprises a space to receive the handle 14 of an overlying cup, wherein the handle 14 is formed by a number of conical truncations.
Prothe does not disclose the handle comprising at least one set of complementary stacking elements to stack two cups in a certain discrete position.
Blumenshein teaches a container 1 having at least one set of complementary stacking elements in the form of recesses 10 (first stacking elements in the form of notches at the bottom) and complementary stacking ribs 5 (second stacking element in the form of lugs at the inner contour) (see fig. 6 and 7 & P. 0033).

The at least one set of complementary stacking elements to stack two cups in a certain discrete position is/are interpreted under 35 U.S.C. 112(f) as a first stacking element on the outside of the stackable cup in the form of one or more notches at the bottom of the handle, the bottom of the widened collar of the handle, or both the bottom of the handle and the bottom of the widened collar of the handle and a complementary second stacking element on the inside of the stackable cup in the form of a lug at the inner contour of the handle, the inner contour of the widened collar of the handle, or both the inner contour of the handle and the inner contour of the widened collar of the handle, and equivalents thereof.
Claim 2:  The combination discloses the handle 14 being provided with a bottom which is a supporting edge with recesses 10 (notches).
Claim 3:  The combination results in one or more recesses 10 (notches) being provided at the bottom underside of the handle 14.
Claim 4:  The combination discloses the handle 14 being provided with an uppermost conical truncation (widened collar) which when stacking rests on the conical 
Claim 5:  The combination discloses the handle 14 comprising one or more complementary recesses 10 (notches).
Claim 6:  The combination discloses stacking ribs 5 (lugs) being provided on the inner contour of the handle 14. 
Claim 7:  The combination discloses a uppermost conical truncation (widened collar) being provided on its inner contour with stacking ribs 5 (lugs).
Claim 8:  The combination discloses several recesses 10 (notches) being provided for every discrete position of the stackable drinking cup 40 in a stacking.
Claim 9:  The combination discloses recesses 10 (notches) being provided at an angle of 90 degrees in relation to each other (see P. 0031 ‘804).
Claim 10:  The combination discloses recesses 10 (first stacking elements) and stacking ribs 5 (second stacking elements) being provided for a stacking of 2, 3, or 4 stackable drinking cup 40 in discrete positions (see P. 0031 ‘804).
Claim 11:  The combination discloses the width of the recesses 10 (first stacking elements) in the circumferential direction being slightly larger than the width of the stacking ribs 5 (second stacking elements) in the circumferential direction, resulting in the recesses 10 (first stacking elements) and stacking ribs 5 (second stacking elements) being dimensioned such that a stacked stackable drinking cup 40 can be twisted some amount with little force without lifting (see P. 0011 ‘804).
Claim 14:  The combination discloses the handle 14 at the inner contour being provided with stacking ribs 5 (lugs) to receive the bottom of an overlying handle, dimensioned such that there is a clearance between the handles 14 when stacked (see P. 0027 & 0032 ‘804).
Claim 15:  The combination discloses stacking two or more stackable drinking cup 40 according to claim 1, wherein the respective stackable drinking cups 40 are stacked on each other in discrete positions which in relation to each other can form an 
Claim 18:  The combination discloses the stackable drinking cup 40 being capable of being used as an ice cream cup or beer cup.  The limitations of an ice cream up and beer cup are functional.
Claim 19:  The combination discloses recesses 10 (notches) being provided at the bottom underside of the handle 14 on the outer contour.

Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cocci (US 20110162992) and Blumenshein (US 20080190804) as applied to claim 1 above, and further in view of Torrent (FR 3005248).
Claim 13:  The combination discloses the claimed invention except for the cup being provided with stacking lugs at the inner contour to receive the bottom of an overlying cup, whereby the cup is preferably provided with three stacking lugs at an angle of 120 degrees in relation to each other, whereby one stacking lug opposite the handle is provided on the furthest inner side of the cup.
Torrent teaches cup devices 1 having a container 2 and a handle 7, wherein the containers 2 are provided with stacking lugs at the inner contour to receive the bottom of an overlying container 2, whereby one stacking lug opposite the handle 7 is provided on the furthest inner side of the container 2 (see annotate fig. 3 below and fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the drinking cup 42 of Cocci to have stacking lugs at its inner contour to receive the bottom of an overlying drinking cup 42 with one stacking lug 

    PNG
    media_image1.png
    441
    409
    media_image1.png
    Greyscale

Claim 20:  The combination discloses the claimed invention except for the cup being provided with stacking lugs at the inner contour to receive the bottom of an overlying cup, whereby the cup is provided with three stacking lugs at an angle of 120 degrees in relation to each other, whereby one stacking lug opposite the handle is provided on the furthest inner side of the cup.
Torrent teaches cup devices 1 having a container 2 and a handle 7, wherein the containers 2 are provided with 6 stacking lugs around the circumference of the inner contour to receive the bottom of an overlying container 2 resulting in 3 stacking lugs at an angle of 120 degrees in relation to each other, whereby one stacking lug opposite 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the drinking cup 42 of Cocci to have 6 stacking lugs 60 degrees in relation to each other at the drinking cups 42 inner contour to receive the bottom of an overlying drinking cup 42 with one stacking lug on the furthest inner side of the drinking cup 42 opposite the handle 14, as taught by Torrent, in order to ease separation of stacked drinking cups 42. 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cocci (US 20110162992) and Blumenshein (US 20080190804) as applied to claim 15 above, and further in view of Stack Cup (ref U).
Claim 16:  The combination discloses stacking greater than two stackable drinking cups 40, the respective stackable drinking cups 40 being stacked on each other in discrete positions which in relation to each other can form an angle of 90 degrees or 180 degrees due to the at least one set of complementary stacking elements being arranged at 90 degrees (see fig. 2 and P. 0031 ‘804).
The combination discloses the invention except for a basic stacking consisting of 6 cups at 60 degrees from each other, five cups at 72 degrees, four cups at 90 degrees, three cups at 120 degrees or two cups at 180 degrees.
Stack Cup teaches a stacking of cups in a spiral formation whose handles are stacked, such that the receptacle of each cup is adjacent the receptacle of the cup it is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stackable drinking cups 40 to be stackable in a spiral formation with layers (basic stackings) of stackable drinking cups 40 and to have stacked the stackable drinking cups 40 in a spiral formation with layers (basic stackings), as taught by Stack Cup, in order to more efficiently carry stackable drinking cups 40.
The combination results in each layer (basic stacking) consisting of four cups at 90 degrees due to the at least one set of complementary stacking elements being arranged at 90 degrees.

    PNG
    media_image2.png
    762
    1179
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAN D STEVENS/           Primary Examiner, Art Unit 3736